  Case 1:15-cv-00382-HSO-JCG Document 342 Filed 01/21/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             SOUTHERN DIVISION


DOUGLAS HANDSHOE                                                        PLAINTIFF

VS.                                                  CIVIL NO.: 1:15cv382-HSO-JCG

VAUGHN PERRET, et al.                                                DEFENDANTS

                           MOTION FOR CONTINUANCE


       COMES NOW, Kenneth T. O’Cain, Esq., counsel for Charles Leary

through the Special Entry of Appearance previously filed, and files this his

motion for continuance with respect to the pretrial conference and hearing on

Leary’s previously filed Motion for Sanctions Under the Mississippi Litigation

Accountability Act and the Court’s Inherent Authority, scheduled for Thursday,

January 24, 2019, and would show unto the Court the following, to-wit:

       1.     The undersigned counsel has very recently been retained to

represent Charles Leary in this matter. A Special Entry of Appearance has been

filed, knowing that a conflict exists with the undersigned counsel’s schedule with

that of the January 24, 2019 hearing scheduled by the Court, as well as the trial

scheduled the week of February 4, 2019. However, the entry of appearance was

made in order to allow access to the ECF and enable the undersigned counsel to

file the instant motion.

       2.     That the undersigned counsel is scheduled to be in trial in the

Circuit Court of Hinds County, Mississippi on January 24, 2019, at which time

this hearing has been scheduled. As such, it is impossible for Mr. Leary’s counsel

to be present for the hearing. Additionally, the Defendant would request
  Case 1:15-cv-00382-HSO-JCG Document 342 Filed 01/21/19 Page 2 of 3




additional time in which to file his Rebuttal to Plaintiff’s response to the

Defendant’s motion. Furthermore, the undersigned is scheduled for trials in

Madison County Chancery Court and Yazoo County Chancery Court the week of

February 4, 2019, which is the week this matter is set for trial.

       3.     That the undersigned counsel, on behalf of Charles Leary, would

respectfully request this Court to grant a continuance in order to afford Mr. Leary

the right to have counsel represent him at said hearing and trial, which would be

impossible otherwise. Defendant would further request this continuance be

allowed in order to afford Defendant an opportunity to file a Rebuttal to

Plaintiff’s response [Doc. 336]. The undersigned counsel would warrant that this

motion is not being filed for any improper purpose and it is not being filed to

intentionally delay this Court’s proceedings in this case.

       WHEREFORE, PREMISES CONSIDERED, Kenneth T. O’Cain, for

and on behalf of Charles Leary, Defendant herein, would respectfully request this

Court grant the continuance requested for the reasons set forth herein.

       Respectfully submitted, this the 21st day of January, 2019.

                                           CHARLES LEARY

                                    BY:    s/Kenneth T. O’Cain
                                           Kenneth T. O’Cain, Esq.


OF COUNSEL:
Kenneth T. O’Cain, Esq., MSB# 101124
O’CAIN LAW FIRM, PLLC
567 Highway 51
Suite C
Ridgeland, MS 39157
Telephone: (601) 832-0990
Facsimile: (601) 300-8088
Email: trey@ocainlaw.com
  Case 1:15-cv-00382-HSO-JCG Document 342 Filed 01/21/19 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I, Kenneth T. O’Cain, counsel for the Defendant, Charles Leary, do hereby

certify that I have this day filed the foregoing Motion for Continuance in this cause of

action through the ECF filing system, which forwarded copies via electronic means

to the ECF participants as assigned and associated with this cause of action. The

undersigned would further state that he has sent the motion to the Plaintiff, Douglas

Handshoe, via electronic means at earning04@gmail.com.

       So certified this the 21st day of January, 2019.

                                                   s/Kenneth T. O’Cain
                                                   Kenneth T. O’Cain
